Citation Nr: 0112768	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-11 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a five-year 20 percent historical evaluation 
for osteomyelitis effective from April 1, 1970 with a 10 
percent historical evaluation thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Service medical records reflect a confirmed initial 
infection of osteomyelitis in October 1967 with apparent 
reinfections reported in January 1968. 

3.  The veteran was hospitalized at a VA facility from 
December 1969 to February 1970 for a recurrence of 
osteomyelitis.  He underwent excision of two sequestra from 
the left femur with curettage of the bone and through-and-
through drainage.  

4.  There is no evidence of active osteomyelitis since 
December 1969.   


CONCLUSION OF LAW

The criteria for a five-year 20 percent historical evaluation 
for osteomyelitis effective from April 1, 1970, with a 10 
percent historical evaluation thereafter, have been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.71a, Diagnostic Code 5000 
(2000); VA Adjudication Procedure Manual M21-1, Part VI, § 
11.05.     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

In this case, the RO determined that there was clear and 
unmistakable error in a May 1970 rating decision with respect 
to the initial evaluations of osteomyelitis.  Therefore, 
there is no need for assisting the veteran in obtaining 
further evidence.  The pertinent evidence of record is 
already contained in the claims folder.  In addition, the 
Board finds that the April 2000 rating decision and the May 
2000 statement of the case adequately notify the veteran and 
his representative of the bases for its decision and the 
requirements for succeeding on the claim.  Finally, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's service medical records indicated that he 
received a gunshot wound to the left thigh in August 1966.  
Station hospital records dated at that time described the 
injury was a through-and-though gunshot wound to the left 
distal femur with fracture.  He was transferred to the United 
States for further treatment and hospitalization.  The 
September 1966 admission notes reflected the diagnoses of a 
compound, comminuted fracture of the left femur at the mid 
and distal thirds secondary to a gunshot wound, partial 
fibrous ankylosis of the left knee, and infection of a 
lateral hip wound.  Service medical records indicated that, 
early in his recovery, in September and October 1966, the 
veteran suffered from and was treated for a wound infection.  
The veteran was discharged from the hospital in May 1967, 
with limited duty and activities for six months.  

Orthopedic clinic notes dated at the end of May 1967 and the 
beginning of June 1967 showed a diagnosis of probable 
osteomyelitis of the femur.  The veteran was hospitalized in 
June 1967 for observation.  Evaluation, including laboratory 
tests, during this admission was negative for osteomyelitis.  
  
The veteran was hospitalized again in October 1967 for 
recurrent redness, swelling, warmth, and pain at the wound 
site.  Examination of the left thigh wound revealed no active 
drainage, though the area was warm and had a cystic-feeling 
mass.  X-rays showed several small areas of dense bone within 
the fracture site, but no definite evidence of sequestra.  
During the admission, exploration of the wound found some 
necrotic debris but no purulent material.  The veteran was 
not started on antibiotics.  The diagnosis at discharge 
included abscess of the left thigh.  It was opined that the 
veteran had experienced two superficial infections of the 
left thigh during his period of limited duty.  

A November 1967 Medical Board report listed diagnoses 
including open comminuted fracture of the left femur with 
malunion, fibrous ankylosis of the left knee, and chronic 
quiescent osteomyelitis of the left femur.    

In an undated addendum to that Medical Board report, it was 
noted that the veteran was examined at his request for 
rebuttal purposes.  Since the dictation of the report, the 
veteran had been seen on three occasions because of drainage 
from the left thigh wound.  In November 1967, he was treated 
with antibiotic therapy and warm soaks with improvement.  In 
December 1967, the sinus opened while at home and was self-
treated with warm soaks.  In January 1968, the veteran sought 
hospital treatment for painful swelling with spontaneous 
drainage.  After treatment with warm soaks, the inflamed area 
was resolving and the discomfort had subsided.  X-rays of the 
femur revealed several areas of dense cortical bone with 
small scattered cystic spaces which was consistent with an 
osteomyelitis, although no specific sequestrum could be seen.  
The veteran as placed on antibiotic therapy for two months.  
It was recommended that he be reevaluated and admitted for 
definitive treatment if the drainage did not improve.  The 
physician stated that the veteran had a definite chronic 
osteomyelitis of the left femur that had activated on three 
occasions since the dictation of the Medical Board.  He noted 
that it appeared that the veteran would have considerable 
difficulty with recurrent drainage from the wound, though no 
surgery was indicated at present.

Following his separation from service in July 1968, the 
veteran was hospitalized at a VA facility from December 1969 
to February 1970.  The discharge summary related that he had 
incision, drainage, and debridement of the wound on two 
occasions during the first two months after his injury.  It 
took 10 to 12 months to progress to walking with a cane.  At 
the end of this time, the veteran had drainage from the left 
medial thigh and had not been free of drainage since that 
time.  He had been treated as an outpatient on one occasion, 
on another occasion he treated himself.  He was currently 
admitted for surgical treatment of the wound.  During 
surgery, two sequestra were found in the hole in the bone.  
The bone was well healed.  There was drainage from the 
connective tissues surrounding the bone.  The purulent area 
extended down into the bone proper.  The bone was thoroughly 
curetted and the thigh was treated with through-and-through 
drainage.  The veteran was subsequently treated with 
antibiotics when wound cultures were positive.  Personnel 
eventually allowed the wound to close.  There had been no 
drainage in the week prior to discharge.  The diagnosis at 
discharge was osteomyelitis of the left distal femur with 
drainage.  The summary specified the operation performed as 
debridement and excision of sequestra with through and 
through drainage.  The prognosis was guarded.  It was noted 
that, although there was no current drainage and recent X-
rays of the bone looked good, there was a possibility that 
drainage would recur.  He was to stay on antibiotics for a 
minimum of three months. 

The veteran was afforded a VA examination in March 1970, 
about one month after his hospitalization.  The examiner 
discussed the pertinent medical history from service medical 
records.  The veteran related that the wounded are had pain 
and aching and felt like there was no nerve sensation.  On 
examination, the scar on the medial aspect of the left thigh 
was healed and nontender with no oozing or redness.  The scar 
on the lateral aspect was healed and nontender, but depressed 
and slightly adherent.  There was some atrophy in the left 
thigh and calf.  In addition, there was some nerve deficit 
over the areas of wound and a patch where he claimed he had 
no sensation.  The diagnosis included penetrating, through-
and-though gunshot wound of the left distal femur and 
compound, comminuted fracture of the left femur.  X-rays of 
the left femur showed satisfactory healing of the fracture 
and bone thickening.  In addition, there were residual areas 
of lucency probably associated with infectious process in the 
past, but no definite destructive changes.   

In a May 1970 rating decision, the RO established service 
connection for residuals of a gunshot wound, Muscle Group 
XIV, with a fractured left femur with ankylosis of the left 
knee and osteomyelitis of the left distal femur.  It assigned 
a 40 percent evaluation from July 23, 1968 and a 100 percent 
evaluation from December 10, 1969 for his hospitalization and 
convalescence.  From April 1, 1970, the RO continued the 40 
percent evaluation.  The RO notified the veteran of that 
decision.  He did not initiate an appeal. 

The veteran was afforded a routine follow-up VA examination 
in March 1973.  He reported that there had been no 
osteomyelitis activity since the December 1969 surgery.  
Examination revealed that the medial and lateral distal left 
thigh wounds were static and unchanged.  They remained well 
healed and nontender.  X-rays of the left femur showed marked 
thickening and deformity of the lower shaft, evidence of 
post-infectious lacunar areas and irregular cortical 
thickening, as well as residual sclerosis of the shaft that 
seemed to be slightly angulated posteriorly at the site of 
the previous fracture.  The diagnosis was old, healed open 
fracture (gunshot wound) of the distal shaft of the left 
femur, and osteomyelitis of the left femur, inactive since 
December 1969. 

In an April 1973 rating action, the RO confirmed the existing 
disability evaluation.  It noted that the osteomyelitis had 
been inactive since 1969 and that further improvement was not 
anticipated.  The RO notified the veteran of that decision.  
He did not initiate an appeal.  

The RO received a claim alleging clear and unmistakable error 
in the May 1970 rating decision in April 2000.  The veteran, 
through his representative, indicated that the RO failed to 
assign an evaluation for osteomyelitis separate from the 
evaluation for the residuals of a gunshot wound.  

In an April 2000 rating decision, the RO determined that 
there was clear and unmistakable error in the May 1970 rating 
decision.  It assigned a separate evaluation for 
osteomyelitis of the left femur, with a 20 percent rating 
effective from July 23, 1968, a 100 percent rating effective 
from December 10, 1969 based on the veteran's hospitalization 
and convalescence, and a noncompensable rating (zero percent) 
effective from April 1, 1970.  The evaluation for the 
residuals of the gunshot wound was amended to reflect a 
continuous 40 percent rating since July 23, 1968.  The 
veteran timely appealed that decision.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board notes that the evaluations at issue here arise from 
the April 2000 rating action in which the RO found clear and 
unmistakable error in the May 1970 rating decision.  When 
clear and unmistakable error is established, the prior 
decision will be reversed or amended.  The rating action that 
reversed the prior action has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  Therefore, the April 2000 
decision essentially constitutes an initial rating of the 
veteran's osteomyelitis from 1968.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (when there is disagreement with 
the initial rating assigned, separate ratings can be assigned 
for separate periods of time, based on the facts found); AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
    
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  VA must consider the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Osteomyelitis is evaluated under Diagnostic Code (Code) 5000, 
acute, subacute, or chronic osteomyelitis.  38 C.F.R. § 
4.71a.  Under Code 5000, a 100 percent schedular rating is 
assigned when there is osteomyelitis of the pelvis, 
vertebrae, or extending into major joints, or with multiple 
localization or with long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms.  A 60 percent evaluation is in order 
when there are frequent episodes of osteomyelitis with 
constitutional symptoms.  When there is definite involucrum 
or sequestrum, with or without discharging sinus, a 30 
percent rating is awarded.  A 20 percent rating is for 
application with discharging sinus or other evidence of 
active infection within the past five years.  A minimum 
compensable rating of 10 percent is assigned when the 
osteomyelitis is inactive, following repeated episodes, 
without evidence of active infection in the past 5 years.  
See 38 C.F.R. § 4.31 (where the Schedule does not provide a 
zero percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).  

In pertinent part, notes to Code 5000 specify that a rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone.  38 C.F.R. 
§ 4.71a, Code 5000, Note 1.  In addition, the 20 percent 
rating on the basis of activity within the past five years is 
not assignable following the initial infection of active 
osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10 percent 
rating, two or more episodes following the initial infection 
are required.  The 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.  
38 C.F.R. § 4.71a, Code 5000, Note 2.  

In addition to restating much of the information set forth in 
the Notes to Code 5000, the VA Adjudication Procedure Manual 
M21-1 (M21-1) explains that the 20 percent evaluation based 
on past activity, or historical rating, is not assigned until 
after the first recurrent episode of osteomyelitis.  Then, a 
20 percent historical rating is assigned and is extended for 
five years from the date of examination showing the 
osteomyelitis to be inactive.  A closed rating is assigned at 
the end of the five-year extension.  M21-1, Part VI, § 
11.05(b)(1).  It also advises that, although saucerization, 
sequestrectomy or guttering might be successful in treating 
osteomyelitis, the historical rating should not be 
discontinued since cure of the osteomyelitis may not be 
considered attained, unless there has been removal or radical 
resection of the affected bone.  M21-1, Part VI, § 
11.05(b)(3).    
 
In the April 2000 rating decision, the RO found that the 
veteran had the initial osteomyelitis infection, as well as 
the first reinfection, in service.  He had the second 
reinfection in December 1969.  It explained that, despite the 
second reinfection, the osteomyelitis was cured by removal of 
the affected bone during that VA hospitalization.  The RO 
supports this conclusion by stating that the March 1970 VA 
examination report was negative for active infection and 
reflected a diagnosis of left femur osteomyelitis inactive 
since December 1969.  Therefore, the RO found that a 
noncompensable evaluation was proper effective April 1, 1970, 
following the temporary total disability rating for the 
hospitalization and convalescence.  

However, review of the discharge summary from the December 
1969 VA hospitalization reveals that personnel excised the 
two sequestra found and curetted the bone.  There is no 
suggestion that the doctors removed or performed a radical 
resection of the affected bone, the left femur.  In addition, 
review of the March 1970 VA examination report finds no 
mention of the December 1969 hospitalization.  The report of 
the March 1973 VA examination, not the March 1970 VA 
examination, reflects the diagnosis of inactive osteomyelitis 
since December 1969.      

The Board's review of the record shows that, as of April 1, 
1970, the veteran's osteomyelitis had not been cured by 
removal or radical resection of the affected bone.  At that 
time, he had suffered the initial osteomyelitis infection 
with at least two recurrences within the previous five years.  
There is no evidence of active infection from December 1969.  
Applying the applicable law to these facts, and resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports the veteran's entitlement to a 20 percent 
historical rating for osteomyelitis of the left femur for 
five years from April 1, 1970.  Thereafter, the evidence 
supports entitlement to an historical rating of 10 percent 
based prior repeated episodes of osteomyelitis without 
evidence of infection in the previous five years.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.71a, Code 5000; VA Adjudication Procedure Manual 
M21-1, Part VI, § 11.05.     


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a five-year 20 percent 
historical evaluation for osteomyelitis effective from April 
1, 1970, with an historical 10 percent evaluation thereafter, 
is granted.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



